Citation Nr: 0911816	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-12 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder, claimed as a lumbosacral strain.

2.  Entitlement to service connection for a low back 
disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an unappealed rating decision issued in August 1975, 
the RO determined that service connection for a lumbosacral 
strain was not warranted, on the basis that the condition was 
not incurred in or aggravated during service, and there was 
no evidence of a back condition found on the most recent VA 
examination.

3.  Evidence added to the record since the final August 1975 
RO denial is not cumulative and redundant of the evidence of 
record at the time of that decision and raises a reasonable 
possibility of substantiating the Veteran's service 
connection claim. 

4.  The Veteran's low back disorder has not been shown to be 
causally or etiologically related to active military service.






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008). 

2.  A low back disorder was not incurred in or aggravated by 
active service active service.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for a low back disorder, the RO had a duty to 
notify the Veteran what information or evidence was needed in 
order reopen his claim.  The law specifically provides that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the Veteran's 
claim for service connection for a low back disorder, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the appellant 
was at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

With regard to the Veteran's service connection claim, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the Veteran in October 2003.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded a VA examination in March 2006.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 


Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the Veteran's application 
to reopen the claim in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


Claim to Reopen 

The record reflects that the Veteran is claiming that his 
current low back disorder was caused by his active service.  
Specifically, the Veteran contends that he was moving a tree 
stump during service and injured his back.  The Board 
observes that the Veteran's claim for service connection for 
a low back disorder was previously considered and denied by 
the RO in a decision dated in August 1975, and a confirmed 
rating decision in October 1990.  The Veteran was notified of 
those decisions and of his appellate rights.  With regard to 
the August 1975 rating decision, the Veteran filed a notice 
of disagreement (NOD) in January 1976.  A statement of the 
case (SOC) was issued in August 1976; however, the Veteran 
did not submit a substantive appeal (VA Form 9).  38 C.F.R. 
§§ 20.300-302 (2008).  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105.

The evidence of record at the time of the August 1975 rating 
decision included the Veteran's service treatment records, 
private treatment records dated in 1973 and 1974, a VA 
hospital report from November to December 1974, the June 1975 
VA examination, as well as the Veteran's own contentions.  In 
denying the claim, the RO observed that the evidence was 
insufficient to show that a back condition was incurred in or 
aggravated during service, and a back condition was not found 
on the June 1975 VA examination.  Therefore, the RO 
determined that service connection for a low back disorder 
was not warranted.  

In September 1990, the Veteran, through his accredited 
representative, submitted another claim for service 
connection for a lower back disability.  Attached to the 
claim were VA treatment records dated in 1988 and 1989 as 
well as a private chiropractic record dated in August 1990.  
In October 1990, the RO found that the Veteran had not 
submitted new and material evidence to reopen the claim and 
denied the claim. The Veteran was informed of this decision 
by letter dated in October 1990.  However, the record does 
not reflect that he filed a notice of disagreement with the 
decision.  

Thereafter, in September 2003, the Veteran submitted a claim 
essentially requesting that his claim for service connection 
for a low back disorder be reopened.  In a December 2006 
rating decision, the RO denied service connection for a low 
back disorder finding that no new and material evidence had 
been submitted.  

The evidence associated with the claims file subsequent to 
the August 1975 and October 1990 rating decisions includes 
VAMC treatment records, private treatment records, the March 
2006 VA examination report, and the Veteran's own 
contentions.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the October 1990 rating 
decision and finds that new and material evidence sufficient 
to reopen the previously denied claim for service connection 
for a low back disorder.  Of particular note are the 
Veteran's VAMC and private treatment records, as well as the 
March 2006 VA examination report.  This evidence is certainly 
new, in that it was not previously of record.

With regard to whether the evidence is material, the Board 
notes that the Veteran's VAMC treatment records, private 
treatment records and the March 2006 VA examination report 
provide a diagnosis of herniated nucleus pulposus with 
surgical correction including right L4-L5.  The Board must 
presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claim.  See Justus, supra.  As this 
evidence provides a current diagnosis of a low back disorder, 
it is material.  

Accordingly, the Board finds that new and material evidence 
has been presented to reopen the Veteran's previously denied 
claim for service connection for a low back disorder.  


Claim for Service Connection

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disorder.  The Board observes that the Veteran sought 
treatment in October 1960 for an acute lumbosacral strain, 
and that he was admitted to 6 days of in-patient care in 
December 1960 after developing severe low back pain while 
lifting a tree trunk.  A marked spinae erector muscle spasm 
gradually improved with bed rest, bed boards, jackknife 
position, muscle relaxants and salicylates.  X-rays showed no 
significant abnormalities.  The remainder of the Veteran's 
service treatment records is negative for any treatment or 
diagnosis of a low back disorder.  At the time of his August 
1961 separation examination, the Veteran stated that his back 
bothered him when he stood or walked for extended periods of 
time, or lifted anything heavy.  However, on examination his 
spine was documented as clinically normal.  

The evidence reflects that the Veteran did not seek treatment 
for his low back disorder immediately following his 
separation from service or for several years thereafter.  
While the Veteran has contended that he was first treated for 
his back by a private physician in 1965, the earliest 
evidence of record documenting a low back disorder is dated 
in 1974.  At that time, the Veteran reported that his low 
back pain had been occurring for six years, or since 1968.  
Thus, the Veteran's first reports of post service treatment 
for his back in 1965 are approximately 4 years subsequent to 
his period of active service.

In addition to the lack of evidence showing that a low back 
disorder manifested during service or within close proximity 
thereto, the more probative medical evidence of record does 
not link any current diagnosis of a low back disorder to the 
Veteran's military service.  In this regard, the Veteran was 
afforded a VA examination in March 2006.  The March 2006 VA 
examiner diagnosed the Veteran with herniated nucleus 
pulposus with surgical correction including right L4-L5.  
However, the examiner opined that the Veteran's back 
condition was most likely caused by or a result of a work 
related injury he sustained in 1984, and not by any activity 
which occurred in the service.  As rationale for this 
opinion, the examiner continued that the Veteran strained his 
back during service, and that he was treated conservatively 
with salicylates and muscle relaxers.  After leaving the 
service, and while working in the private sector, the Veteran 
injured his back at work, tripping over an air hose at work.  
This injury lead to his having surgery (right L4-L5 
decompression laminectomy, partial dyskectomy right Lf-LF, 
foramenotomy and decompression of L5 nerve root).  Given the 
above medical history, the examiner stated that the Veteran's 
current back symptoms would not likely be related to the 
strain he suffered in the service, but would be much more 
likely related to the injury which occurred in 1984 (after 
leaving the service), which resulted in his laminectomy.  

Moreover, as was noted by the March 2006 VA examiner, the 
record clearly documents that the Veteran suffered an injury 
to his back as a result of falling at work in October 1984.  
Private treatment records dated in 1985 and 1986 indicate 
that the Veteran reported this injury to his treating 
physicians.  However, he made no mention of any low back pain 
or any injury to the low back during service at that time.  
Although VA treatment records show that the Veteran was 
treated for low back pain in 1974, prior to the October 1984 
injury, the Veteran made no mention of any low back pain or 
any injury to the low back during service at that time 
either.  The Board finds it significant that the Veteran did 
not report any back problems during service to any of these 
treating physician's for many years while receiving treatment 
for his low back pain.  Because these records were generated 
with a view towards ascertaining the Veteran's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997).

Nonetheless, the Board does observe a May 1975 VAMC mental 
hygiene clinic treatment note, which states that the Veteran 
received treatment for a fall and a back injury during 
service for years after service, so in that physician's 
opinion, the Veteran's present back trouble was caused by the 
fall he had during service.  Based on this record, the Board 
finds that there is a question as to whether the Veteran has 
low back pain as a result of his military service.  The law 
is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, which includes 
medical opinions.  Provided that a medical opinion offers an 
adequate statement of reasons and bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) 
(the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the 
March 2006 VA examiner's opinion to be more probative than 
the May 1975 VAMC treatment note.  Although the VAMC 
physician indicated that the Veteran had received treatment 
for many years after service, as was noted above, the 
evidence of record does not reflect that the Veteran sought 
treatment for his low back immediately following his 
separation from service, or for at least four years 
thereafter.  The VAMC physician did not state any other 
supporting rationale for this conclusion.  Thus, the VAMC 
physician's opinion is not consistent with the evidence of 
record or supported by sufficient rationale.  Subsequent 
medical evidence is silent for the Veteran having a history 
of back problems in service.  Furthermore, the 1974 VA 
Hospital report documented the Veteran as reporting that his 
back pain had begun 6 years prior, or in 1968, well after his 
separation from service.  Finally, the May 1975 VAMC 
treatment note was provided by a physician at the mental 
hygiene clinic who bases the opinion heavily on history 
reported by the Veteran.  The Board notes that it is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history. Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).   The evidence does not show that the physician 
at the mental health clinic reviewed the veteran's service 
medical records or any other related documents which would 
have enabled him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  Accordingly, the Board 
must find this treatment record to be unpersuasive as to the 
relation of the veteran's current back disability to service.
 
On the other hand, the March 2006 VA examiner reviewed the 
Veteran's claims file and medical records.  After physically 
examining the Veteran, the March 2006 VA examiner provided an 
opinion that was based on a review of all of the evidence, 
including the May 1975 VAMC treatment note, the 1974 VA 
hospital summary, and the Veteran's subsequent private 
treatment records, noting the October 1984 work-related 
injury.  The VA examiner then offered a rationale for the 
opinion reached that is clearly supported by the evidence of 
record.  In this regard, as was noted above, the VA examiner 
opined that it was less likely than not that the Veteran's 
current low back problems were due to his injury in service, 
and more likely than not due to his October 1984 work-related 
injury, since this injury lead to his having surgery. 

Although the Veteran may sincerely believe that his low back 
disorder was caused by the injury sustained while lifting a 
tree trunk during active service, the Veteran, as a lay 
person, is not competent to testify as to matters of medical 
causation or diagnosis.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  The Veteran's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a low back 
disorder.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes 
that service connection for a low back disorder is not 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supplement 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


